Exhibit 10.2
 
 
RESIGNATION LETTER

 
March 19, 2012


To the Shareholders and Board of Directors of
Europa Acquisition VIII, Inc.


Gentlemen:
 
This letter shall serve as notice that as of the date hereof, I hereby resign
from my position as Chairman of the Board of Directors, President, Treasurer and
Secretary of Europa Acquisition VIII, Inc. (the “Corporation”).  My resignation
is not the result of any disagreement with the Corporation on any matter
relating to its operation, policies (including accounting or financial policies)
or practices.


 
 
Sincerely,


/s/ Peter Coker
Peter Coker